UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 SHAWALI KHAN,
       Petitioner,
               v.                                            Civil Action No. 08-1101 (JDB)
 BARACK OBAMA, et al.,
       Respondents.


                                            ORDER

      Pursuant to the status conference held today in this case, and the entire record herein, it is

hereby ORDERED as follows:

      1.     By not later than 12:00 p.m. on October 9, 2009, respondents shall file a report

             informing the court:

             a.      whether the Guantanamo Review Task Force has completed its review of

                     petitioner's status;

             b.      if the Task Force has completed its review of petitioner's file, what

                     determination has been made about petitioner's status;

             c.      if the Task Force has not yet completed its review of petitioner's file, what

                     is the current status of the Task Force's review of petitioner's file, and

                     when, precisely, do respondents anticipate that the Task Force's review of

                     petitioner's file will be completed. The court reminds respondents that its

                     description of the Task Force's review of petitioner's file must be detailed;

                     a simple declaration that "petitioner's case remains under review" will be



                                               -1-
                          deemed inadequate.

        2.       By not later than 12:00 p.m. on October 9, 2009, respondents shall also inform the

                 court:

                 a.       whether the United States government has ever cleared petitioner for

                          release;

                 b.       if so, whether that assessment has changed;

                 c.       if so, why was a determination made to change Petitioner's status;

                 d.       notwithstanding 2(a), (b), and (c), whether the United States government

                          has ever indicated to petitioner, either directly or through intermediaries,

                          that he has been cleared for release.

        3.       By not later than 10:00 a.m. on October 15, 2009, the parties shall file a status

                 report indicating the results of their discussions on discovery and other disputes,

                 and a proposed schedule to resolve this litigation. The parties may submit this

                 report either jointly or separately.

        4.       A status conference is scheduled for October 15, 2009 at 2:30 p.m. in Courtroom

                 8.



        SO ORDERED.


                                                                        /s/
                                                                JOHN D. BATES
                                                             United States District Judge

Date:        October 7, 2009



                                                    -2-